Citation Nr: 1123648	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-15 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Michael P. Toomey, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from May 1962 to May 1965. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  

REMAND

In a March 2009 substantive appeal, the Veteran requested a hearing before the Board by videoconference from the RO.   The Veteran did not appear for a hearing scheduled on January 25, 2011.  However, the claims file does not contain copies of correspondence or telephone contact to show that the Veteran or his representative were informed of the date, time, and place for the hearing.  Additional inquiries by the Board to the RO failed to recover evidence to show that the Veteran was informed.  There is no evidence to show that the request for a hearing has been withdrawn.  

Regrettably, the Board must remand the appeal so that the Veteran is notified and afforded the opportunity for a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board by videoconference from the RO at the next appropriate opportunity.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


